Case 5:20-cv-00223-MMH-PRL Document 3 Filed 05/26/20 Page 1 of 2 PageID 15



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION


CHRISTOPHER L. EDWARDS,

                      Petitioner,

v.                                                            Case No. 5:20-cv-223-J-34PRL

BRAD KING, STATE ATTORNEY, et al.,

                Respondents.
_______________________________

                     ORDER OF DISMISSAL WITHOUT PREJUDICE

       Petitioner Christopher Edwards, a pretrial detainee, initiated this action on May 14,

2020,1 by filing a pro se petition for writ of habeas corpus (Petition; Doc. 1). In the Petition,

Edwards requests that the Court dismiss two of his pending state criminal cases.2 Petition

at 1. Generally, federal courts should not interfere with pending state court criminal

proceedings. Younger v. Harris, 401 U.S. 37, 46 (1971). “Federal courts have consistently

recognized this limitation on enjoining state criminal prosecutions unless one of a few

narrow exceptions is met.” Hughes v. Attorney Gen. of Fla., 377 F.3d 1258, 1263 (11th

Cir. 2004). Those exceptions are: “(1) there is evidence of state proceedings motivated

by bad faith, (2) irreparable injury would occur,[3] or (3) there is no adequate alternative




       1 See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
       2 Because Edwards brings this petition during the pre-trial posture of his criminal
proceedings, the Court construes the Petition as if filed pursuant to 28 U.S.C. § 2241.
Hughes v. Attorney Gen. of Fla., 377 F.3d 1258, 1261 (11th Cir. 2004).
       3 The Court notes that “certain types of injury, in particular, the cost, anxiety, and

inconvenience of having to defend against a single criminal prosecution, could not by
themselves be considered ‘irreparable’ in the special legal sense of that term.” Younger,
401 at 46. To establish irreparable harm, “the threat to the [petitioner’s] federally protected
Case 5:20-cv-00223-MMH-PRL Document 3 Filed 05/26/20 Page 2 of 2 PageID 16



state forum where the constitutional issues can be raised.” Id. at 1263, n.6 (citing

Younger, 401 U.S. at 45, 53-54). Here, Edwards has not alleged the existence of any

exception to this general principle; therefore, the Petition is due to be dismissed. The

Court additionally advises Edwards that the Court has approved the use of forms for

habeas corpus cases under 28 U.S.C. § 2241. The Court will direct the Clerk of Court to

send Edwards the proper form for his use if he chooses to refile. Accordingly, it is

       ORDERED:

       1.     Edwards’s Petition (Doc. 1) is DISMISSED without prejudice.

       2.     The Clerk shall enter judgment dismissing this case without prejudice and

closing this case.

       3.     The Clerk of Court shall send Edwards a 28 U.S.C. § 2241 habeas corpus

petition form. Edwards should use the appropriate form if he decides to initiate a new

case in this Court. He should not put this case number on either form, because the Clerk

will assign a new case number upon receipt.

       DONE AND ORDERED in chambers, this 26th day of May, 2020.




Jax - 8
c:
Christopher L. Edwards #65511




rights must be one that cannot be eliminated by his defense against a single criminal
prosecution.”
                                         2
